            Case 2:11-cv-05782-PD Document 685 Filed 04/25/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     )
GLENDA JOHNSON ET AL.,                               )
                                                     )
              Plaintiffs,                            )
                                                     )      Case No. 2:11-cv-05782-PD
       v.                                            )      and all related cases
                                                     )
SMITHKLINE BEECHAM CORPORATION                       )
ET AL.,                                              )
                                                     )
              Defendants.                            )
                                                     )

   REPORT AND RECOMMENDATION OF THE SPECIAL DISCOVERY MASTER

       In Diana Cabcabin’s Notice of Joinder in Terrie Bolton’s Request for Additional

Information Regarding May 7-13, 2019 Hearing and Motion to Review Documents, and Motion

to Seal Her Testimony and Related Documents (Doc. 669) (April 16, 2019), Ms. Cabcabin

moves for permission to review the following documents:

             1. Hagens Berman Sobel Shapiro LLP’s Motion to Reopen and Correct the Record

                with Respect to Hagens Berman’s Motion to Withdraw as Counsel for Plaintiff

                Terrie Bolton (Doc. 583, filed under seal) (December 7, 2017);

             2. Joint Submission Following Teleconference with the Special Master (submitted to

                the Special Discovery Master by Hagens Berman, Terrie Bolton, and Tyler

                Weaver on December 20, 2017); and

             3. Transcript of the December 12, 2017 teleconference with the Special Discovery

                Master regarding Hagens Berman’s request to reopen and correct the record.

Ms. Cabcabin represents in her motion that her counsel has conferred with other counsel to the

participants in Items (1) and (2) listed above, and that neither Hagens Berman nor Ms. Bolton
         Case 2:11-cv-05782-PD Document 685 Filed 04/25/19 Page 2 of 2




objects to Ms. Cabcabin accessing these documents. (Doc 669 at 2.) (She does not mention Mr.

Weaver or his counsel.)

        With regard to Items (2) and (3), the undocketed Joint Submission and the transcript of

the conference call, I consider Ms. Cabcabin to be on the same footing as Ms. Bolton, i.e., she is

a past client of Hagens Berman and Tyler Weaver who is entitled to know about the interactions

between Hagens Berman’s lawyers and expert consultants regarding her case. I will simply send

copies of the Joint Submission and transcript to Ms. Cabcabin’s counsel.

       Item (1) requires more detailed discussion. On my recommendation (Doc. 588), Judge

Diamond preserved the under-seal status of Hagens Berman’s Motion to Reopen the Record with

respect to its then-pending motion to withdraw from representing Terrie Bolton. I made the

recommendation because that motion contained the attorneys’ statements regarding aspects of

Ms. Bolton’s case – aspects distinct from Dr. Stephens’ observations concerning his examination

and her condition – that could be privileged and protected from disclosure to Defendants or to

Ms. Bolton’s fellow plaintiffs. Now, I respectfully recommend that the Court grant me leave to

provide Ms. Cabcabin a copy of the under-seal Hagens Berman Motion, redacted to protect that

limited amount of content that remains privileged to Ms. Bolton.

       I will supply Items (2) and (3) without awaiting the Court’s consideration of my

recommendation concerning Item (1). I do not address in this Report and Recommendation the

remaining requests in Ms. Cabcabin’s April 16, 2019 motion.



April 25, 2019                               /s/ William T. Hangley
                                             WILLIAM T. HANGLEY
                                             SPECIAL DISCOVERY MASTER




                                               -2-
